Citation Nr: 1534543	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-37 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability manifested by exposure to hydraulic fluid.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from January 2008, July 2009, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Portland, Oregon.  The Portland RO has current jurisdiction.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is in the claims file.

The psychiatric claim on appeal has been developed as a claim for service connection for a mental inability to adapt.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is recharacterized to include any psychiatric disorder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addition to the development directed below of which the Veteran and counsel are  presently advised, the undersigned also notes that although the Veteran has a pending claim of entitlement to non-service-connected pension benefits, no testimony regarding this benefit was presented during the June 2015 hearing. The Veteran and counsel are therefore advised to refer to the April 2014 Statement of the Case issued by the RO. Apart from any development directed by the Board below, the Veteran may submit any other lay or other evidence, to substantiate that he served during a time of war as described in the Statement of the Case. Such evidence would include but is not limited to military personnel and medical records, lay statements, letters of appreciation and commendation, letters to and from the Veteran, and any other information that would directly or indirectly indicate that he served during a time of war as he has alleged. 

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* the private treatment records of  Dr. B.M. (see August 2007 VA Form 21-4142 (VBMS Entry August 24, 2007)

Upload the records in an electronic file to VBMS. 

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, including, but not limited to, duty from September 1989-September 1991, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

      The AOJ IS SPECIFICALLY ADVISED THAT THE VETERAN HAS REPORTED THAT FOR THE PERIOD, HE WAS ASSIGNED TO THE 445th Airlift Wing, Norton Air Force Base, California.

Upload these records in an electronic file to VBMS.  

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the following disorders:
  
   a.  disability manifested by hydraulic fluid exposure
   b.  acquired psychiatric disorder
   c.  traumatic brain injury
   
The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must state (i.) whether any claimed disorder began during active service or is related to any incident of service, and (ii.) whether any claimed disorder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* as for hydraulic fluid exposure, DD Form 214 showing the Veteran served as a hydraulic systems mechanic during active duty, and March 1985 service personnel record stating the Veteran had worked in the hydraulics shop at McGuire Air Force Base for the past three and a half years.  VBMS Entry March 28, 2014.

* as for a TBI, service treatment records (STRs) of July 1982, December 1982, February 1983, March 1983, February 1986, May 1986, and April 1990 documenting head injuries.  VBMS Entry September 13, 2007, p. 2/56, 23/56, 32/56; February 11, 2000, p. 24/82, 33/82, 40/82, 46/82.  June 2009 VA examination report finding the Veteran did not have a TBI.  June 2013 VA examination diagnosing a TBI and attributing it to a November 1985 motor vehicle accident, which the examiner noted occurred after service.  

* as for an acquired psychiatric disorder, STRs showing head injuries as above, some due to physical altercations in service.  VA treatment records showing diagnoses of depression and anxiety.  Virtual VA Entries September 13, 2013, p. 175/201, & April 8, 2013, p. 344/721.  

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;
WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Also after all available records have been associated with the claims file/e-folder, including verification of the dates and character of the Veteran's service, consider obtaining any medical opinion needed to adjudicate the claim for non-service connected pension benefits. 

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




